Citation Nr: 0629941	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of a right knee cartilage removal with 
limitation of motion.

2.  Entitlement to a disability rating greater than 10 
percent for residuals of right knee cartilage removal with 
knee instability.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In an October 2005 decision, the Board denied the veteran's 
claim for a disability rating greater than 20 percent for 
residuals of right knee cartilage removal, limitation of knee 
motion, but granted a separate 10 percent rating for 
residuals of right knee cartilage removal and knee 
instability.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to 
motion by VA, in a July 2006 Order, the Court vacated the 
Board decision and remanded the case to the Board.  The 
decision to grant a separate 10 percent rating for residuals 
of right knee cartilage removal with knee instability was not 
vacated by the Court. 

By letter dated in July 2006, the Board advised the veteran 
and his representative that there was additional time in 
which to supplement the evidence and argument before the 
Board.  The August 2006 response has been associated with the 
claims folder.  The case is again before the Board for 
appellate review.      


FINDINGS OF FACT

1.  Range of motion findings for the right knee are extension 
to 11 degrees and flexion to 115 degrees, with pain at 100 to 
115 degrees, during the May 2003 VA examination.  Extension 
to 10 degrees and flexion to 85 degrees, with pain at 
85 degrees, during the March 2005 VA examination, was also 
found.

2.  The record reveals subjective complaints of severe knee 
pain associated with bending and weightbearing, with, at 
best, slight instability and occasional swelling and 
radiographic evidence of severe degenerative changes in the 
knee with slight subluxation of the tibia at the lateral knee 
joint.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for residuals of right knee cartilage removal, based 
on limitation of knee motion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261 (2006).  

2.  The criteria for a disability rating greater than 10 
percent for residuals of right knee cartilage removal, based 
on the cartilage removal, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5259 (2006).  

3.  The criteria for a separate compensable rating for 
limitation of flexion of the right knee have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.344, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 
4.45, 4.59, Diagnostic Code 5260 (2006); VAOPGCPREC 9-2004 
(effective September 17, 2004).  

4.  The criteria for a rating greater than 10 percent for 
residuals of right knee cartilage removal with knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability is currently evaluated as 
30 percent disabling based on three 10 percent evaluations 
under Diagnostic Code (Code) 5259, for removal of semilunar 
cartilage, symptomatic, Code 5261, for limitation of 
extension of the leg, and under Code 5257, for instability.  
38 C.F.R. § 4.71a.  Simply stated, in this case the veteran 
receives three 10 percent evaluations under 5259, 5261, and 
5257.  The Board will address each code and other codes such 
as Code 5260. 

The highest evaluation under 5259 is 10 percent.  Thus, this 
evaluation is not in dispute.  In order to warrant a 20 
percent evaluation under Code 5261, leg extension must be 
limited to 15 degrees.  In addition, a  noncompensable rating 
is assigned for limitation of leg flexion under Code 5260 
when flexion is limited to 60 degrees.  See 38 C.F.R.  
§ 4.71a, Code 5003 (disability from degenerative arthritis is 
rated according to the appropriate diagnostic code for 
limitation of motion of the affected joint).  Even with 
consideration of pain, the veteran does not meet the 20 
percent requirement under either Code or even the standards 
for a noncompensable evaluation under 5260.  Post-service 
medical records and reports, even the record the veteran has 
recently submitted, are found, overall, to fully support this 
finding.       

The Board notes that other diagnostic codes for knee 
disability provide for ratings greater than 10 percent.   
However, there is no evidence of knee ankylosis (Code 5256) 
or malunion of the tibia and fibula (Code 5262).  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).	

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In addition, when evaluating disability 
from arthritis, objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint must be considered.  38 C.F.R. 
§ 4.59.  See VAOPGCPREC 9-98 (the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative arthritis).

VA outpatient treatment records generally reflect complaints 
of right knee pain.  VA examinations reports indicated that, 
subjectively, the veteran describes severe knee pain 
associated with bending and weightbearing, as well as 
occasional swelling.  Radiographic studies show severe 
degenerative changes in the knee.  The report of the May 2003 
VA orthopedic examination reflects right knee extension to 11 
degrees and flexion to 115 degrees, with pain at 100 to 115 
degrees, providing highly probative negative evidence against 
the claim, even with consideration of pain, which was clearly 
taken into consideration.  

During the March 2005 VA orthopedic examination, there was 
right knee extension to 10 degrees and flexion to 85 degrees, 
with pain at 85 degrees.  In each case, the pain increased 
with repetition but did not affect motion to the point it 
would provide a basis to increase the evaluation.  Therefore, 
even considering functional loss, the overall disability 
picture does not more closely approximate the criteria for a 
10 percent evaluation on the basis of limitation of motion.  
38 C.F.R. § 4.7.  Simply stated, the results repeatedly 
indicate a noncompensable evaluation is warranted under 5260 
and, at best, a 10 percent under 5261.  Therefore, on the 
basis of limitation of motion, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating.  38 C.F.R.  § 4.3.    

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R.  § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.

The Board must determine whether a separate rating should be 
assigned under Code 5260.  As mentioned earlier, the report 
of the May 2003 VA orthopedic examination reflects right knee 
extension to 11 degrees and flexion to 115 degrees, with pain 
at 100 to 115 degrees.  During the March 2005 VA orthopedic 
examination, there was right knee extension to 10 degrees and 
flexion to 85 degrees, with pain at 85 degrees.  In each 
case, the pain increased with repetition but did not affect 
motion.  In order to warrant a 0 percent evaluation under 
Code 5260, leg flexion must be limited to 60 degrees.  Here, 
the veteran's flexion was limited to 85 degrees as of his 
March 2005 orthopedic exam.  The Board finds that this 
finding is consistent with the post-service medical record, 
as a whole, and entitled to great probative weight.  As such, 
the Board finds that the existing disability rating under 
Code 5261 is appropriate and that a separate rating should 
not be assigned under Code 5260.

Under Code 5259, a 10 percent disability rating is afforded 
if there has been symptomatic removal of the semilunar 
cartilage.  Here, the veteran's right knee condition was 
originally rated under Code 5259 in May 1958.  The veteran's 
service medical records show that there was an excision of 
the lateral semilunar cartilage in his right knee joint in 
December 1956.  

The Boards finds that the existing 10 percent disability 
rating under Code 5259 is appropriate as it is the highest 
evaluation under this Code.  Combined with the 10 percent 
disability rating under Code 5259, this equates to the 20 
percent disability rating that the veteran has been entitled 
to since February 2003.  As such, the Board does not find 
that a combined disability rating greater than 20 percent is 
warranted under Code 5259 or Code 5261.  

In the prior Board decision, it was noted that during both VA 
examinations the veteran reported frequent instability and 
giving way, as well as locking, of the right knee.  At the 
time of the March 2005 VA examination, he was using a knee 
brace.  However, the veteran denied any episode of 
dislocation or recurrent subluxation.  The Board emphasizes 
that, on physical examination, neither VA examiner was able 
to reproduce knee subluxation or instability.  However, the 
Board acknowledges that a report of private magnetic 
resonance imaging (MRI) of the right knee performed in 
October 2003 shows that the tibia was subluxed posteriorly at 
the level of the lateral knee joint.  The Board finds this 
report is entitled to some probative weight. 

A veteran who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran 
is entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  The Board found 
sufficient evidence of instability or subluxation to warrant 
a separate rating under Code 5257.  

Based on the limited evidence of associated disability, the 
Board finds that no more than a 10 percent rating, for slight 
disability, is in order under Code 5257.  38 C.F.R. § 4.7.  
Post-service medical records, as a whole, provide evidence 
against a finding of greater than 10 percent for instability, 
including, most importantly, the VA examinations cited above.  
Moderate disability from recurrent subluxation or lateral 
instability of the knee is not indicated.  In fact, it is 
important for the veteran and the Court to understand that 
even slight recurrent subluxation or lateral instability of 
the knee is not clearly indicted in this case based on VA 
physical examinations of the veteran.  In fact, without 
consideration of the benefit of the doubt doctrine, the 
current finding of slight recurrent subluxation or lateral 
instability of the knee could not be made.  Simply stated, 
the current evaluation is not clearly supported by the 
objective medical record.

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of frequent hospitalization associated 
with the disability in question.  In addition, although the 
73-year-old veteran has related that the disability makes it 
weight-bearing activities difficult, he does not allege, and 
the evidence does not reflect, any significant impact on 
employability.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  That is, by letter dated in April 
2003, as well as the May 2003 rating decision and January 
2004 statement of the case and subsequent supplemental 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  In addition the January 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board observes that the RO provided VCAA notice prior to 
the May 2003 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Board concedes 
that the letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim, accomplished in the 
documents discussed above.  In addition, the Board notes that 
in April 2005 the veteran indicated that he had no additional 
relevant evidence to submit.  Therefore, any defect in the 
content of the VCAA notice is not shown to be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Moreover, the 
Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation of 
prejudice to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the January 2004 statement 
of the case and December 2004 and April 2005 supplemental 
statements of the case, the veteran was generally provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating for 
the right knee.  The May 2003 rating decision generally 
described how the effective date for any award based on his 
February 2003 claim was established and the accompanying 
letter explained what steps to take in the event the veteran 
disagreed with the decision.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  In this regard, the Board 
must note that this case has been to the Court, providing the 
veteran more notice regarding needed evidence for the veteran 
to prevail in this claim.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  With 
respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and relevant medical 
examinations, as well as all private medical records the 
veteran identified and authorized VA to obtain.  There is no 
indication or allegation that additional relevant evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A. 


ORDER

A disability rating greater than 20 percent for residuals of 
right knee cartilage removal with limitation of knee motion 
is denied.

A disability rating greater than 10 percent for residuals of 
right knee cartilage removal based on knee instability is 
denied.   


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


